UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1474


LUECRETIA DAWN OWENS-EL, f/k/a Luecretia Dawn McNair-Bey;
CHE' QUADAFFI WILLIAMS-EL,

                Plaintiffs - Appellants,

          v.

LIEUTENANT KAPFHAMMER; GEORGE GITHARA, Officer; CHRISTIAN V.
KAIKAI, Officer; JOSEPH LANDSMAN,

                Defendants – Appellees,

          and

JOHN DOE #1; JOHN DOE #2; JOHN DOE #3; JOHN DOE #4; JOHN DOE
#5; JOHN DOE #6, Office all of and from the Western District
Police Station for the Baltimore City Police Department; D.
M. ROSS, Sergeant,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-03213-JFM)


Submitted:   November 21, 2013              Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Luecretia Dawn Owens-El, Che’ Quadaffi Williams-El, Appellants
Pro Se. Michael Lawrence Marshall, SCHLACHMAN, BELSKY & WEINER,
PA, Baltimore, Maryland; Suzanne Sangree, BALTIMORE CITY LAW
DEPARTMENT, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Luecretia Dawn Owens-El and Che’ Quadaffi Williams-El

appeal the district court’s order denying relief on their 42

U.S.C. § 1983 (2006) complaint.           We have reviewed the record and

find   no    reversible   error.     Accordingly,     we   affirm   for    the

reasons stated by the district court.            Owens-El v. Kapfhammer,

No. 1:10-cv-03213-JFM (D. Md. filed Mar. 8, 2013, entered Mar.

11, 2013; Aug. 22, 2012; filed May 13, 2011, entered May 16,

2011).      We grant the motion for an extension of time, deny the

motion      for   appointment   of   counsel    and   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      3